Judge Parker
dissenting.
I respectfully dissent. The oft stated rule is that the person in possession of property owes an invitee the duty to exercise ordinary care to maintain the premises in a reasonably safe condition and to warn of hidden dangers that have been or could have been discovered by reasonable inspection. Mazzacco v. Purcell, 303 *444N.C. 493, 498, 279 S.E.2d 583, 587 (1981). The possessor of land is not the insurer of the safety of those on the premises. Wrenn v. Convalescent Home, 270 N.C. 447, 154 S.E.2d 483 (1967). The person in possession has no duty to warn an invitee of an obvious danger or of a condition of which the invitee has equal or superior knowledge. Harris v. Department Stores Co., 247 N.C. 195, 100 S.E.2d 323 (1957). The law assumes that the reasonable person in the exercise of ordinary care for his or her safety, absent a diversion or distraction, will be vigilant to avoid injury in the face of a known and obvious danger. See Walker v. Randolph County, 251 N.C. 805, 810, 112 S.E.2d 551, 554 (1960).
The majority cites Warren v. Rosso and Mastracco, Inc., 78 N.C. App. 163, 336 S.E.2d 699 (1985), but in my opinion the present case is distinguishable from those cases where a person has slipped and fallen on a foreign substance on the floor in a grocery or retail store. In those situations the invitee does not expect such substances to be on the floor and the proprietor has reason to foresee that if such substances are left on the floor a person is likely to fall and suffer injury. Hence, where the substance was placed on the floor by a third party or was of an undetermined origin, the inquiry is whether the injured party can show that the substance or object had been on the floor long enough for the proprietor or his agents in the exercise of reasonable care to have learned of its presence and taken precautions to prevent injury. Long v. Food Stores, 262 N.C. 57, 136 S.E.2d 275 (1964).
The presence of automotive oil and grease in parking lots, however, is a matter of common knowledge. One would be hard pressed to find a parking lot, other than one recently paved, that did not have an accumulation of oil and grease deposits in the parking spaces. For this reason, automotive oil and grease in a parking lot are more nearly analogous to ice during inclement, icy weather. See Wrenn v. Convalescent Home, 270 N.C. 447, 154 S.E.2d 483 (1967). The condition being obvious, the invitee is charged with equal knowledge. Id. at 448, 154 S.E.2d at 484. Accord Southerland v. Kapp, 59 N.C. App. 94, 295 S.E.2d 602 (1982). The proprietor, therefore, has no duty to warn of the presence of automotive oil and grease, and the failure to remove it does not constitute a breach of the proprietor’s duty to keep the premises in a reasonably safe condition. From plaintiff’s description of it in her deposition, the grease spot on which she fell was not unusual or different from any other grease spot in a parking lot. Plaintiff *445testified that the parking lot was well lighted, and from the record there is no evidence that her attention was distracted by any act on the part of defendant.
In my view Southern Railway Co. v. ADM Milling Co., 58 N.C. App. 667, 294 S.E.2d 750, disc. rev. denied, 307 N.C. 270, 299 S.E.2d 215 (1982), is distinguishable on its facts. In that case the injured party, an employee of the railroad who regularly worked on the crew that serviced defendant’s industry, slipped while performing a switching operation. The evidence showed that grain in the area caused the employee’s shoes to be slippery and that “Defendant never swept the area clean in response to complaints about the condition of the tracks.” Id. at 674, 294 S.E.2d at 755. The Court distinguished Wrenn, noting that Wrenn involved a one time situation, whereas the employee in Southern Railway repeatedly encountered the dangerous condition in the performance of his job. The Court then stated, “Under these circumstances, reasonable care may have required more than a warning of the danger.” Id. at 674, 294 S.E.2d at 756. The Court further stated: “Defendant was not required to take extraordinary precautions for the safety of its invitees, or to take precautions that would render the operation of its business impractical.” Id. at 675, 294 S.E.2d at 756 (citations omitted).
Based on the foregoing, defendant has, in my view, met its burden of showing that as to plaintiff’s claim for negligence arising out of the presence of automotive grease in the parking lot, an essential element is non-existent, namely, breach of a legal duty owed to plaintiff under the circumstances. See Collingwood v. G.E. Real Estate Equities, 324 N.C. 63, 376 S.E.2d 425 (1989).
Furthermore, I do not agree with the majority’s application of the standard for summary judgment under Rule 56 of the Rules of Civil Procedure. The majority says the lack of evidence that defendant knew or should have known of the slick, greasy substance does not entitle defendant to summary judgment. In Collingwood the Court stated that a movant may meet its burden of showing the lack of any triable issue “by showing through discovery that the opposing party cannot produce evidence to support an essential element of his claim.” Collingwood, 324 N.C. at 66, 376 S.E.2d at 427. In the present case plaintiff’s answers to interrogatories, filed in November 1989 some eight months prior to hearing on the summary judgment motion, listed the names of *446five witnesses, none of whom was to testify as to defendant’s prior knowledge of the condition of the premises. Under Rule 26(e) of the Rules of Civil Procedure a party has a duty to supplement its answers to interrogatories. “By making a motion for summary judgment, a defendant may force a plaintiff to produce a forecast of evidence demonstrating that the plaintiff will be able to make out at least a prima facie case at trial.” Id. On the record in the present case, defendant has shown that plaintiff cannot produce evidence to support an essential element of her claim. Plaintiff failed to forecast any competent evidence, or the ability to produce any competent evidence, which would show that defendant knew or should have known of the existence of the automotive grease.
Finally, on the record in this case, under the holding in Stoltz v. Burton, 69 N.C. App. 231, 316 S.E.2d 646 (1984), and the cases cited therein, summary judgment was also proper on the claim, if any, based on the slope of the parking lot.
For the foregoing reasons I vote to affirm.